     Case 2:20-cv-11470-SB-JPR Document 21 Filed 02/12/21 Page 1 of 19 Page ID #:724



 1    Edwin F. McPherson – State Bar No. 106084
        emcpherson@mcpherson-llp.com
 2    Pierre B. Pine – State Bar No. 211299
        ppine@mcpherson-llp.com
 3    McPHERSON LLP
      1801 Century Park East
 4    24th Floor
      Los Angeles, CA 90067
 5    Tel:(310)553-8833
      Fax:(310)553-9233
 6
      Attorneys for Plaintiff ALAN U. SCHWARTZ, TRUSTEE OF THE TRUST UNDER
 7    ARTICLE THREE OF THE LAST WILL AND TESTAMENT OF TRUMAN CAPOTE
      DATED MAY 4, 1981
 8

 9                           UNITED STATES DISTRICT COURT
10                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
11

12    ALAN U. SCHWARTZ, TRUSTEE            )    CASE NO.: 2:20-cv-11470-SB-JPR
      OF THE TRUST UNDER ARTICLE           )
13    THREE OF THE LAST WILL AND           )    Assigned To Hon. Stanley Blumenfeld,
      TESTAMENT OF TRUMAN                  )    Jr.
14    CAPOTE DATED MAY 4, 1981,            )
                                           )    REPLY MEMORANDUM OF
15                      Plaintiff,         )    POINTS AND AUTHORITIES IN
                                           )    SUPPORT OF MOTION OF
16                 v.                      )    PLAINTIFF ALAN U. SCHWARTZ,
                                           )    TRUSTEE OF THE TRUST UNDER
17    PARAMOUNT PICTURES                   )    ARTICLE THREE OF THE LAST
      CORPORATION, a Delaware              )    WILL AND TESTAMENT OF
18    corporation; and DOES 1 through 100, )    TRUMAN CAPOTE DATED MAY
      inclusive,                           )    4, 1981 TO REMAND CASE TO
19                                         )    SUPERIOR COURT
                        Defendants.        )
20    _______________________________ )
                                                Date: February 26, 2021
21                                              Time: 8:30 a.m.
                                                Ctrm: 6C
22

23          Plaintiff Alan U. Schwartz, Trustee of the Trust Under Article Three Of The Last
24    Will and Testament of Truman Capote Dated May 4, 1981 hereby submits the following
25    Reply Memorandum of Points and Authorities In Support of Motion To Remand Case to
26    Superior Court:
27    ///
28    ///

                                                -1-                       Reply re Motion to Remand
     Case 2:20-cv-11470-SB-JPR Document 21 Filed 02/12/21 Page 2 of 19 Page ID #:725



 1                                               TABLE OF CONTENTS
                                                                                                                             PAGE
 2
      I.      INTRODUCTION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . -5-
 3
              A.       PREFATORY STATEMENT. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . -5-
 4
              B.       SUMMARY OF ARGUMENT. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . -5-
 5
                       1.       Plaintiff’s Use Of The Term “Derivative Work.”. . . . . . . . . . . . . -6-
 6
                       2.       Paramount’s Discussion Of The Stewart Case.. . . . . . . . . . . . . . . -7-
 7
                       3.       Paramount’s Reliance On The Draft Complaint.. . . . . . . . . . . . . -8-
 8

 9    II.     DISCUSSION.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . -8-
10            A.       PARAMOUNT’S STATEMENT OF FACTS SAYS TOO MUCH.. . . -8-
11                     1.       Paramount’s Own Arguments Illustrate That This Is A
                                Contract Case... . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . -8-
12
                       2.       Paramount Improperly Exceeds The Four Corners Of The
13                              Complaint . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . -9-
14            B.       THE “DERIVATIVE WORK” ALLEGATION DOES NOT
                       CONFER REMOVAL JURISDICTION... . . . . . . . . . . . . . . . . . . . . . . -11-
15
                       1.       The Complaint Does Not Allege Infringement Against
16                              Paramount.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . -11-
17                     2.       The “Derivative Work” Allegations Are “Incidental.”. . . . . . . -13-
18            C.       PARAMOUNT’S CLAIMS TO “FOREIGN” RIGHTS
                       DO NOT CONFER REMOVAL JURISDICTION.. . . . . . . . . . . . . . . -15-
19
              D.       THE CAPOTE TRUST’S PRE-LITIGATION
20                     CORRESPONDENCE DOES NOT CONFER REMOVAL
                       JURISDICTION.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . -18-
21
              E.       SANCTIONS REMAIN WARRANTED... . . . . . . . . . . . . . . . . . . . . . . -19-
22
      III. CONCLUSION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . -19-
23

24

25

26

27

28


                                                                    -2-                                   Reply re Motion to Remand
     Case 2:20-cv-11470-SB-JPR Document 21 Filed 02/12/21 Page 3 of 19 Page ID #:726



 1                                             TABLE OF AUTHORITIES
                                                                                                                      PAGE(S)
 2

 3    CASES
 4    Bank Melli Iran v. Pahlavi,
        58 F.3d 1406 (9th Cir. 1995). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . -10-, -11-
 5
      Borden v. Katzman,
 6      881 F.2d 1035 (11th Cir. 1989). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . -12-
 7    Brush Creek Media, Inc. v. Boujaklian,
         2002 U.S.Dist.LEXIS 15321 at *13 (N.D.Cal. 2002). . . . . . . . . . . . . . . . . . . . . . . . -14-
 8
      Caterpillar, Inc. v. Williams,
 9      482 U.S. 386 (1987). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . -8-
10    Chase v. Shop ‘N Save Ware-house Foods,
        110 F.3d 424 (7th Cir. 1997). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . -18-
11
      Cohn v. Petsmart, Inc.,
12      281 F.3d 837 (9th Cir. 2002). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . -18-
13    Crea v. City of Hope,
         2010 U.S.Dist.LEXIS 146525, at *25 (C.D. Cal. 2010).. . . . . . . . . . . . . . . . . . . . . . -9-
14
      Duncan v. Stuetzle,
15      76 F.3d 1480 (9th Cir. 1996). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . -5-
16    Effects Assocs. v. Cohen,
         817 F.2d 72 (9th Cir. 1987). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . -8-, -17-
17
      Ethridge v. Harbor House Restaurant,
18       861 F.3d 1389 (9th Cir. 1988). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . -5-
19    Fox v. iVillage,
        2005 U.S.Dist.LEXIS 31918, at *6 (N.D.Cal. 2005).. . . . . . . . . . . . . . . . . . . . . . . . -14-
20
      Gully v. First National Bank,
21      299 U.S. 109, 57 S.Ct. 96, 81 L. Ed. 70 (1936).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . -9-
22    Harris v. Proteus E2 Prods.,
        2012 U.S.Dist.LEXIS 199826, at *6 (C.D.Cal. 2012).. . . . . . . . . . . . . . . . . . . . . . . -14-
23
      Hepburn v. Concord Music Grp. LLC,
24      2015 U.S.Dist.LEXIS 59482, at *12 (C.D.Cal. 2015).. . . . . . . . . . . . . . . . . . . . . . . -14-
25    Ho v. Pinsukanjana,
        2018 U.S.Dist.LEXIS 89384, at *1 (N.D.Cal. 2018).. . . . . . . . . . . . . . . . . . . . . . . . -19-
26
      Humphreys & Partners Architects LP v. Atl. Dev. & Invs. Inc.,
27      2016 U.S.Dist.LEXIS 50977, at *14 (D.Ariz.2016). . . . . . . . . . . . . . . . . . . . . . . . . -13-
28


                                                                   -3-                                  Reply re Motion to Remand
     Case 2:20-cv-11470-SB-JPR Document 21 Filed 02/12/21 Page 4 of 19 Page ID #:727



 1    JustMed, Inc. v. Byce,
         600 F.3d 1118 (9th Cir. 2010). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . -5-
 2
      Khoja v. Orexigen Therapeutics Inc.,
 3      899 F.3d 988 (9th Cir. 2018). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . -9-, -10-
 4    Le v. Capital One Auto Fin.,
         2018 U.S.Dist.LEXIS 187518, at *5 (N.D.Cal. 2018). . . . . . . . . . . . . . . . . . . . . . . -18-
 5
      Merrell Dow Pharmaceuticals, Inc. v. Thompson,
 6      478 U.S. 804, 106 S. Ct. 3229, 92 L. Ed. 2d 650 (1986).. . . . . . . . . . . . . . . . . -9-, -15-
 7    Performance Pulsation Control, Inc. v. Sigma Drilling Techs., LLC,
         2017 U.S.Dist.LEXIS 191530 (E.D.Tex. 2017). . . . . . . . . . . . . . . . . . . . . . . -12-, -13-
 8
      Rivet v. Regions Bank,
 9       522 U.S. 470, 118 S. Ct. 921, 139 L. Ed. 2d 912 (1998).. . . . . . . . . . . . . . . . . -9-, -15-
10    Royalty Control Corp. v. Sanco, Inc.,
        175 U.S.P.Q. 641 (N.D. Cal. 1972). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . -14-
11
      Scholastic Entm’t, Inc. v. Fox Entm't Group, Inc.,
12       336 F.3d 982 (9th Cir. 2003). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . -6-, -13-
13    Sobhani v. @radical.media, Inc.,
         257 F.Supp.2d 1234 (C.D.Cal. 2003). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . -12-
14
      Topolos v. Caldewey,
15      698 F.2d 991 (9th Cir.1983).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . -5-, -13-, -14-
16    U.S. Bank Nat’l Ass'n v. Robinson,
         2019 U.S.Dist.LEXIS 107230, at *1 (C.D.Cal. 2019).. . . . . . . . . . . . . . . . . . . . . . -18-
17
      Wells Fargo Bank, N.A. v. Weber,
18      2015 U.S.Dist.LEXIS 117365, at *2-3 (E.D.Cal. 2015). . . . . . . . . . . . . . . . . . . . . . -18-
19

20    STATUTES
21    17 U.S.C. § 106. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . -11-, -12-
22
      RULES
23
      Fed. R. Civ. P. 56(c)(4). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . -10-, -11-
24

25    OTHER AUTHORITIES
26    Nimmer § 12.01[A][1][c]. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . -14-
27

28


                                                                    -4-                                  Reply re Motion to Remand
     Case 2:20-cv-11470-SB-JPR Document 21 Filed 02/12/21 Page 5 of 19 Page ID #:728



 1                    MEMORANDUM OF POINTS AND AUTHORITIES
 2                                       I. INTRODUCTION
 3          A.     PREFATORY STATEMENT
 4          Paramount’s position is entirely based on form over substance. Paramount seizes
 5    upon the Capote Trust’s recitation (to better inform the Court) in the Complaint of the
 6    background leading up to the subject 1991 Agreement to assert that this Court should
 7    pay more attention to the background than the contract (which is the center of this
 8    dispute). It then seizes another opportunity, claiming that the Capote Trust’s use of the
 9    word “derivative,” which is a word used in the Copyright Act, automatically converts
10    this case from a contract case to a copyright infringement case, though the word
11    “infringement” appears nowhere in the Complaint. Finally, Paramount devotes a
12    considerable amount of space improperly discussing its distorted version of the merits of
13    the case, obviously directing its discussion to the media, and not to the Court.
14          B.     SUMMARY OF ARGUMENT
15          Paramount does not dispute that the removal statute is “strictly construed against
16    removal jurisdiction,” and any doubt must be resolved in favor of remand. See Ethridge
17    v. Harbor House Restaurant, 861 F.3d 1389, 1393-1394 (9th Cir. 1988); Duncan v.
18    Stuetzle, 76 F.3d 1480, 1485 (9th Cir. 1996). Nor does Paramount dispute that removal
19    jurisdiction exists in this case if, and only if: “(1) the complaint asks for a remedy
20    expressly granted by the Copyright Act; (2) the complaint requires an interpretation of
21    the Copyright Act; or (3) federal principles should control the claims.” JustMed, Inc. v.
22    Byce, 600 F.3d 1118, 1124 (9th Cir. 2010).
23          Nor does Paramount dispute that, when removal involves a contract, courts in the
24    Ninth Circuit must apply the “incidental” test, and direct their inquiry to the “primary
25    and controlling purpose,” “principal issue,” “fundamental controversy,” and “gist” or
26    “essence” of the plaintiff’s claim. Topolos v. Caldewey, 698 F.2d 991, 993 (9th
27    Cir.1983).
28    ///

                                                    -5-                        Reply re Motion to Remand
     Case 2:20-cv-11470-SB-JPR Document 21 Filed 02/12/21 Page 6 of 19 Page ID #:729



 1          Paramount asserts three reasons for removal, which clearly run afoul of these
 2    precepts.1 Even if the Court “incorporates” Paramount’s exhibits into the Complaint (it
 3    should not), Paramount’s reasons for jurisdiction are readily dispatched:
 4                 1.     Plaintiff’s Use Of The Term “Derivative Work.”
 5          Paramount’s Introduction misleadingly asserts that the Complaint seeks
 6    declarations that (a) the Capote Trust owns all motion picture rights in the Story and (b)
 7    a screenplay that Paramount “likes” is an “infringing ‘derivative work.’” (Dkt. 20, at
 8    Page ID 521:2-6.) Paramount not only thereby mischaracterizes the relief sought, but
 9    attempts to create a false equivalence between (a) and (b). To the contrary, the 18-page
10    Complaint refers to the Paramount Screenplay in just a few lines of text, and the term
11    “derivative work” appears only in its final sentence, after a detailed explanation of why
12    all 1991 Agreement option rights have reverted to the Capote Trust, based on contract
13    theory alone. Significantly, the Complaint does not even allege a single act by
14    Paramount of “infringement;” it merely alleges that Paramount “liked” that screenplay -
15    not even that Paramount actually wrote it. The request that the Paramount Screenplay be
16    deemed a “derivative work” thus constitutes “forward looking” relief on contract rights,
17    rather than direct relief for prior copyright infringement, and in any event is at best
18    incidental to the main thrust of the Complaint’s contractual basis.
19          Paramount’s reliance on Scholastic Entm’t, Inc. v. Fox Entm't Group, Inc., 336
20    F.3d 982, 987 (9th Cir. 2003) is nonsensical. Scholastic simply does not hold that a
21    mere comparison of two works creates a question of “infringement,” or otherwise
22    invokes a remedy under the Copyright Act. Rather, the court actually dismissed the
23

24          1
                Paramount’s Notice of Removal asserted four grounds to remove. The first
      was entitled “The Complaint Seeks A Declaration of Ownership Under The Copyright
25
      Act” and argued that a dispute over ownership alone creates grounds for removal.
26    (Dkt. 1, Page ID 3:9-4:10.) Paramount abandons that argument, thus conceding it was
27
      meritless. Oddly, Paramount now claims that the Motion’s arguments in opposition
      thereto have no place and were only included to distract from the Stewart decision.
28    That is patently false; the Motion simply responded to Paramount’s assertions.

                                                   -6-                         Reply re Motion to Remand
     Case 2:20-cv-11470-SB-JPR Document 21 Filed 02/12/21 Page 7 of 19 Page ID #:730



 1    infringement claim because it was “really” filed to determine ownership under a
 2    publishing agreement.
 3                 2.    Paramount’s Discussion Of The Stewart Case.
 4           Paramount also falsely claims that the Capote Trust seeks an interpretation of the
 5    “Copyright Act” because of its reference to Stewart v. Abend. (Dkt. 20, at Page ID
 6    521:24-522:28.) In so doing, Paramount attempts to conflate three different events that
 7    caused Paramount to lose various rights. The rights in dispute in the Complaint are (a)
 8    the contractual rights under the 1991 Agreement that Paramount lost due to its non-
 9    compliance with the contract terms. The purported “foreign” rights that Paramount
10    “now” seeks to dispute are not at issue in the Complaint, but relate instead to (b) the
11    renewal rights that Paramount had in 1958, and lost under the holding in Stewart, which
12    prompted Paramount to re-option those rights in the 1991 Agreement in the first place.
13    And, the specific 1958 “foreign” rights that Paramount “now” seeks to defend were (c)
14    resolved by the parties’ settlement, after Capote’s death and after the Stewart decision.
15    This was the 1991 Agreement itself, wherein Paramount agreed on the effect of Stewart,
16    agreed to option “all” rights, and waived any further claims of copyright ownership
17    outside the 1991 Agreement, thus removing any “new” interpretation issues of the
18    “Copyright Act” or Stewart in any event.
19          Paramount’s attack on the source of the Capote Trust’s right to grant an option is
20    thus a bridge too far. The Complaint simply does not address any dispute, or seek any
21    relief, concerning “foreign” renewal rights from 1958. Instead, Paramount seeks to evade
22    its settlement, and insert that “new” dispute here - claiming that it never needed to option
23    “foreign” rights in 1991 (though it did anyway), which somehow makes the 1991
24    Agreement’s option of “foreign” rights unenforceable (despite Paramount’s waiver of
25    any such claim). Those issues cannot create removal jurisdiction; they are at best a
26    defense to the 1991 Agreement and, in any event, waived by Paramount, precluding any
27    need to interpret the Copyright Act or Stewart at all. The well-pleaded complaint rule
28    compels the conclusion that the Complaint is based upon contract law, and nothing else.

                                                   -7-                        Reply re Motion to Remand
     Case 2:20-cv-11470-SB-JPR Document 21 Filed 02/12/21 Page 8 of 19 Page ID #:731



 1                   3.   Paramount’s Reliance On The Draft Complaint.
 2          Paramount also misleadingly claims that the Capote Trust prepared a “virtually
 3    identical” draft infringement complaint, and then “strategically” filed in state court to
 4    avoid attorneys’ fees. (Dkt. 1, at 7:11.) First, the prior draft was not “virtually identical.”
 5    Moreover, after the draft was prepared and sent, the Capote Trust determined that filing
 6    this case as a copyright case would be wrong; this is a contract case. The Capote Trust’s
 7    legal right to file a state contract claim cannot be second guessed by Paramount merely
 8    because the Capote Trust, at one point, considered filing an erroneous federal claim.
 9          Even if the Complaint had alleged any single act of infringement (which it did
10    not), the Capote Trust is the “master of its claims,” and may exclusively rely on state law
11    actions for a state forum. Caterpillar, Inc. v. Williams, 482 U.S. 386 (1987). Even
12    where copyright is involved, the plaintiff may frame his action “either as one for
13    infringement or for breach of contract.” Effects Assocs. v. Cohen, 817 F.2d 72, 73 (9th
14    Cir. 1987).)
15                                         II. DISCUSSION
16          A.       PARAMOUNT’S STATEMENT OF FACTS SAYS TOO MUCH
17                   1.   Paramount’s Own Arguments Illustrate That This Is A Contract
18                        Case.
19          Even if matters outside the Complaint could be considered (which they cannot, as
20    discussed below), Paramount’s “statement of facts” judicially admits that the
21    Declaratory Relief action will be decided based upon contract law. Citing only the 1991
22    Agreement attached to its Opposition, Paramount improperly argues the merits of the
23    case by defensively quoting various option terms. Paramount concludes that, because it
24    “did exercise the Option pursuant to paragraph III.B,” neither the “Reversionary Period”
25    nor the “Additional Option Period” ever “came into existence.” (Dkt. 20, Page ID 524:1-
26    525:19.) This judicial admission is palpable: Paramount’s only merits-based defense
27    relating to the option terms in the 1991 Agreement is based solely upon contract law -
28    rather than Copyright law - thus precluding removal jurisdiction.

                                                    -8-                         Reply re Motion to Remand
     Case 2:20-cv-11470-SB-JPR Document 21 Filed 02/12/21 Page 9 of 19 Page ID #:732



 1                 2.     Paramount Improperly Exceeds The Four Corners Of The
 2                        Complaint.
 3          Paramount presents almost seven pages of an alternative Statement of Facts, most
 4    of which “facts” are not in the Complaint, and cannot be considered on this Motion.
 5    Paramount does not dispute the Motion’s authorities establishing that removal
 6    jurisdiction must appear on the face of a well-pleaded complaint “unaided by the answer
 7    or the petition for removal.” Gully v. First National Bank, 299 U.S. 109, 113, 57 S.Ct.
 8    96, 81 L. Ed. 70 (1936). Nor does Paramount dispute that a defense “is not part of a
 9    plaintiff's properly pleaded statement of his or her claim” or that a “defense that raises a
10    federal question is inadequate to confer federal jurisdiction.” Rivet v. Regions Bank, 522
11    U.S. 470, 475, 118 S. Ct. 921, 139 L. Ed. 2d 912 (1998); Merrell Dow Pharmaceuticals,
12    Inc. v. Thompson, 478 U.S. 804, 808, 106 S. Ct. 3229, 92 L. Ed. 2d 650 (1986).
13          To support its extensive alternative “facts,” Paramount, in a brief footnote, relies
14    on the “incorporation by reference” doctrine, only citing the unpublished case Crea v.
15    City of Hope, 2010 U.S.Dist.LEXIS 146525, at *25 (C.D. Cal. 2010). (Dkt. 20, at Page
16    ID 524:23-28.) However, Crea is not current law. The Ninth Circuit has since held the
17    “incorporation by reference” doctrine cannot be used to create a defense, even on a
18    motion to dismiss. Khoja v. Orexigen Therapeutics Inc., 899 F.3d 988 (9th Cir. 2018).
19    Khoja initially confirms the rule that “incorporation” is permitted only “if the plaintiff
20    refers extensively to the document or the document forms the basis of the plaintiff's
21    claim” (id. (emphasis added) The Ninth Circuit then broke new ground, stating:
22                 Submitting documents not mentioned in the complaint to create
23                 a defense is nothing more than another way of disputing the
24                 factual allegations in the complaint, but with a perverse added
25                 benefit: unless the district court converts the defendant's
26                 motion to dismiss into a motion for summary judgment, the
27                 plaintiff receives no opportunity to respond to the defendant's
28                 new version of the facts. . . . For this same reason, . . . it is

                                                     -9-                          Reply re Motion to Remand
     Case 2:20-cv-11470-SB-JPR Document 21 Filed 02/12/21 Page 10 of 19 Page ID #:733



 1                  improper to assume the truth of an incorporated document if
 2                  such assumptions only serve to dispute facts stated in a well
 3                  pleaded complaint.
 4     Khoja, at 1003 (emphasis added). Thus, both removal law and “incorporation by
 5     reference” law prevent defensive matters from creating removal jurisdiction.
 6           Paramount proffers four exhibits, which are not eligible for“incorporation” under
 7     Ninth Circuit law, which causes its “facts” to exceed what the Court may consider here.
 8           December 10, 1990 Letter (Exh. A): Paramount asserts that this letter reflects the
 9     “understanding” of the parties before entering into the 1991 Agreement. (Dkt. 20-1, Page
10     ID 546:8-18.) Such use constitutes (a) a misleading slice of “negotiations” without
11     giving the Capote Trust an evidentiary method to respond, and (b) Paramount’s defense
12     that the contractual option is different than alleged, thus running afoul of Khoja.
13           Nor is the December 10, 1990 letter “extensively” referenced. That the Complaint
14     mentions that Paramount “initially took the position” that the Capote Trust was
15     “obligated” to enter into a new agreement (Dkt. 1-2, Page ID 20:15-16), the Capote
16     Trust “pointed out” language from Stewart (id, at 17), and the Capote Trust had a
17     “superior bargaining position” (id. at 27-28), and that the Complaint occasionally quotes
18     unidentified oral or written negotiations (Dkt. 1-2, Page ID 21-23), does not constitute
19     the “extensive” references required. Paramount links but a single quote in the Complaint
20     to this letter. Even worse, the December 10, 1990 letter is not the “basis” for the Capote
21     Trust’s claim for Declaratory Relief, which is based solely on the 1991 Agreement itself.
22           Finally, the letter’s authenticity is in question. Litigation counsel fails to state any
23     facts supporting that he has personal knowledge of that decades-old letter. Fed. R. Civ.
24     P. 56(c)(4); Bank Melli Iran v. Pahlavi, 58 F.3d 1406, 1412 (9th Cir. 1995).
25           1991 Agreement (Exh. B): Paramount uses the 1991 Agreement to defend against
26     the merits of the Declaratory Relief action. Such use to “prove up” its contract-based
27     defense also runs afoul of Khoja. In addition, as with Exhibit A, the decades-old
28     agreement is not properly authenticated. FRCP 56(c)(4); Bank Melli Iran.

                                                    -10-                        Reply re Motion to Remand
     Case 2:20-cv-11470-SB-JPR Document 21 Filed 02/12/21 Page 11 of 19 Page ID #:734



 1           August 19, 2020 Letter (Exh. C): Paramount’s counsel transposes Exhibits “C”
 2     and “D” in his declaration. The Capote Trust refers to the letters of the actual exhibits.
 3     The “incorporation” doctrine cannot apply here either, as this August 19, 2020 letter was
 4     not expressly referenced in the Complaint at all, and is not the “basis” for the Complaint.
 5           April 29, 2020 E-mail (Exh. D): This e-mail also was not extensively referenced in
 6     the Complaint, and is not the “basis” for the Capote Trust’s claim. The Complaint merely
 7     states that “attorneys” for the Capote Trust “exchanged letters” with Paramount’s
 8     attorneys, confirming that it exclusively owned and controlled all television rights. (Dkt.
 9     1-2, Page ID 26:26-27:2.) Even if the “incorporation” doctrine could be so broadly
10     triggered (which it cannot), nothing in the exhibit suggests that it is a “letter” from an
11     “attorney” limited to “television” rights, or that it is one of the “letters” mentioned at all.
12     And again, litigation counsel fails to properly authenticate the document; he was not a
13     recipient, and fails to establish personal knowledge. FRCP 56(c)(4); Bank Melli Iran.
14           As none of the four exhibits properly may be considered on this Motion,
15     Paramount’s seven pages of “facts,” based thereon, cannot be considered either.
16           B.     THE “DERIVATIVE WORK” ALLEGATION DOES NOT CONFER
17                  REMOVAL JURISDICTION.
18           Despite its lengthy argument and multiple string cites, Paramount fails to show
19     how the Complaint’s single line requesting a declaration that “the Paramount Screenplay
20     is a derivative work of Capote’s Work,” placed at the very end of an 18-page, contract-
21     based complaint, converts a textbook contract dispute into removal jurisdiction.
22                  1.     The Complaint Does Not Allege Infringement Against Paramount.
23           Paramount fails to identify a single prior “act” alleged in the Complaint that could
24     presently amount to infringement by Paramount. With no such “acts” alleged, the
25     declaratory relief sought can only be described as “forward looking.”
26           For example, Paramount broadly claims that 17 U.S.C. Section 106 permits only
27     copyright owners to “exploit” derivative works, falsely equating vague “exploitation” to
28     “infringement.” Instead, Section 106 states that a copyright owner has exclusive rights to

                                                     -11-                        Reply re Motion to Remand
     Case 2:20-cv-11470-SB-JPR Document 21 Filed 02/12/21 Page 12 of 19 Page ID #:735



 1     “prepare derivative works” (emphasis added). The Complaint does not allege that
 2     Paramount “prepared” a derivative work, but only alleges that, while negotiating for
 3     Paramount to produce the television series, Paramount’s executives had selected a
 4     screenplay that they “liked.” (Dkt. 1, at 31:5-8.) Paramount’s “selection,” “shopping” of
 5     the project, or stated intent “to sell the project2 to a streaming platform” (Dkt. 1-2, Page
 6     ID 28:8) also is not alleged to constitute an infringing act of “copying.” See 17 U.S.C. §
 7     106. Paramount concedes this, and only argues that its aims “would” constitute infringe-
 8     ment, but only if successfully completed. (Dkt. 20, Page ID 532:17-21.) There is simply
 9     no past alleged “act” by Paramount that presently gives rise to a Copyright Act remedy.
10           Moreover, the Capote Trust did not file the Complaint because Paramount liked
11     the Paramount Screenplay; the Capote Trust filed suit because Paramount claimed that it
12     owned, by contract, the rights to the underlying Story, and could produce future projects
13     without its consent, whether based on the Paramount Screenplay or not. That claim of
14     ownership also does not constitute a claim for infringement. Borden v. Katzman, 881
15     F.2d 1035, 1038 (11th Cir. 1989) (exercise of ownership rights is a state law question).
16           Paramount’s long strings of cases are readily distinguishable, as none involves the
17     declaratory relief requested here, which “looks forward” to a work not alleged to be
18     created by the defendant. The first case, Sobhani v. @radical.media, Inc., 257 F.Supp.2d
19     1234 (C.D.Cal. 2003), was a true infringement case by a director of “Spec Commercials”
20     against a defendant company that had already infringed by selling similar commercials.
21     No “contract ownership rights” were involved, removal jurisdiction was not at issue, and
22     the court did not rely on the definition of “derivative work” for jurisdiction.
23           Many of Paramount’s other cases are similarly inapposite. For instance,
24     Paramount cannot properly rely on Performance Pulsation Control, Inc. v. Sigma
25     Drilling Techs., LLC, 2017 U.S.Dist.LEXIS 191530 (E.D.Tex. 2017), which holds that,
26     in order to determine jurisdiction in a declaratory relief action, the court must ask
27

28           2
                 In contrast, the Complaint alleges no intent to sell the “Screenplay.”

                                                     -12-                       Reply re Motion to Remand
     Case 2:20-cv-11470-SB-JPR Document 21 Filed 02/12/21 Page 13 of 19 Page ID #:736



 1     “‘whether, absent the availability of declaratory relief, the instant case could nevertheless
 2     have been brought to federal court.’” Id. As the Capote Trust does not allege any prior
 3     infringement, the answer here is “no.” See also Humphreys & Partners Architects LP v.
 4     Atl. Dev. & Invs. Inc., 2016 U.S.Dist.LEXIS 50977, at *14 (D.Ariz.2016) (case did not
 5     involve declaratory relief for mere “derivative works”).
 6           Paramount also misleadingly cites Scholastic’s description of Topolos v.
 7     Caldewey, 698 F.2d 991 (9th Cir. 1983). Paramount contends that Scholastic holds (that
 8     Topolos held) that a mere comparison of two works establishes jurisdiction. However, as
 9     Scholastic noted, Topolos initially found jurisdiction “because it was clear that Topolos
10     had successfully fulfilled the pleading requirements by alleging ownership and
11     infringement.” Scholastic, 336 F.3d at 987. Only then, did Scholastic note the two works
12     should be compared to “warrant a finding of infringement.” (Id. (emphasis added).) No
13     case suggests that a mere comparison of works to determine the contractual right to
14     use them amounts to “infringement,” much less exclusive federal jurisdiction.3
15           Paramount’s description of Topolos is also misleading. When Topolos states that
16     federal courts have jurisdiction only when ownership is the “sole question,” Topolos’s
17     statement is based on the fact that other “acts” of infringement were in fact alleged which
18     still had to be decided as to that particular defendant. In contrast, the 1991 Agreement
19     will determine the parties’ rights in the Story, including the right to produce future
20     (derivative) projects. No “infringement” by Paramount is alleged or will be determined.
21                  2. The “Derivative Work” Allegations Are “Incidental.”
22           Paramount claims that the Motion cites only “one” case, from New York
23     (Stepdesign), holding that state contract actions which “incidentally” involve copyright
24

25           3
               Paramount also misleadingly distinguishes Scholastic, claiming that, unlike
26     the Scholastic defendant, it has not stipulated “not to” move forward with the series.
27
       However, the absence of a stipulation is no substitute for actual allegations of
       infringement. In any event, Paramount waived any rights to the Story except as stated
28     in the 1991 Agreement. (See Dkt. 20-3, Page ID 568, par. 9; Page ID 590, par. C.)

                                                    -13-                       Reply re Motion to Remand
     Case 2:20-cv-11470-SB-JPR Document 21 Filed 02/12/21 Page 14 of 19 Page ID #:737



 1     do not qualify for removal jurisdiction (Dkt. 20, Page ID 533:13-15.). It ignores the
 2     Motion’s ample Ninth Circuit authority, including Topolos, 698 F.2d at 993, supporting
 3     the “incidental” rule and the corollary rule oft repeated in the Motion (and not disputed
 4     by Paramount) that, where a case involves a contract, courts must direct their
 5     jurisdictional inquiry to the “primary and controlling purpose” etc. (Id.; see also Royalty
 6     Control Corp. v. Sanco, Inc., 175 U.S.P.Q. 641 (N.D. Cal. 1972) (cited by Topolos).
 7           The Ninth Circuit’s “incidental” rule is alive and well in declaratory relief cases.4
 8     In Hepburn v. Concord Music Grp. LLC, 2015 U.S.Dist.LEXIS 59482, at *12 (C.D.Cal.
 9     2015), the Central District not only quoted Topolos’s “incidental” rule but again
10     reiterated that “[i]n deciding on which side of this line an action falls,” courts look to
11     “primary and controlling purpose,” “principal issue,” “fundamental controversy,” and the
12     “gist” or “essence” of the plaintiff's claim. (Id. (holding action did not “arise under” the
13     Copyright Act where complaint sought declaration of ownership in compositions, even
14     where interest arose by co-authorship rather than contractual transfer); see also Harris v.
15     Proteus E2 Prods., 2012 U.S.Dist.LEXIS 199826, at *6 (C.D.Cal. 2012) (relying on
16     Topolos “incidental” test to reject jurisdiction); Fox v. iVillage, 2005 U.S.Dist.LEXIS
17     31918, at *6 (N.D.Cal. 2005) (“Courts will generally dismiss actions ‘which fundament-
18     ally assert contract claims and only incidentally involve patents, copyrights or trade-
19     marks”); Brush Creek Media, Inc. v. Boujaklian, 2002 U.S.Dist.LEXIS 15321 at *13
20     (N.D.Cal. 2002) (applying “incidental” rule in Topolos). Given that the “incidental” rule
21     persists, Nimmer § 12.01[A][1][c] indeed reasonably concludes that the question boils
22     down to whether the aspect of the case that involves the Copyright Act is “a big deal.”
23           The controlling factor here is that the Paramount Screenplay is only very briefly
24     mentioned twice in the Complaint, with no allegation of infringement, to wit: first, that
25     Paramount’s executives “liked” it, and then in the last sentence seeking declaratory
26

27           4
                 That the Second Circuit in 2000 may have abandoned the “incidental” rule
28     is irrelevant, as it remains the law in the Ninth Circuit. See recent cases above.

                                                    -14-                        Reply re Motion to Remand
     Case 2:20-cv-11470-SB-JPR Document 21 Filed 02/12/21 Page 15 of 19 Page ID #:738



 1     relief. (Dkt. 1, at 31:5-8, 32:17.) Clearly, the Paramount Screenplay is not the driving
 2     force, as the allegations make up much less than 1% of the total allegations made. By
 3     comparison, the remainder of the 18-page complaint is steadfastly directed to the
 4     contractual ownership rights of the Story itself, which will ultimately control what
 5     Paramount can and cannot do with the Paramount Screenplay - or any future project -
 6     period. The Capote Trust’s request that the Paramount Screenplay be deemed a
 7     derivative work should thus be viewed as a “forward looking” declaration expounding
 8     upon its contractual rights, i.e., that, under the 1991 Agreement, it owns and controls the
 9     copyright to the Story, which by definition means that Paramount would not have the
10     right to produce any derivative work, including, but not limited to, a work based on the
11     Paramount Screenplay. That is not a copyright claim.
12           C.     PARAMOUNT’S CLAIMS TO “FOREIGN” RIGHTS DO NOT
13                  CONFER REMOVAL JURISDICTION.
14           Even if the Court were to “incorporate” Paramount’s four exhibits (it should not),
15     they do not confer jurisdiction. Paramount does not dispute the Motion’s black letter law
16     that a defense or potential defense “is inadequate to confer federal jurisdiction,” and the
17     plaintiff’s statement of his own action is the only proper litmus test. Merrell Dow
18     Pharm., Inc. v. Thompson, 478 U.S. 804, 808, 106 S. Ct. 3229, 92 L. Ed. 2d 650 (1986);
19     Rivet v. Regions Bank, 522 U.S. 470, 475, 118 S. Ct. 921, 139 L. Ed. 2d 912 (1998).
20           In summary, Paramount claims that it did not need to option the “foreign” rights
21     through the 1991 Agreement because it held those rights since 1958, in that they never
22     reverted to the Capote Trust based upon Stewart. Yet, Paramount itself confirms:
23                  Throughout its Complaint, Plaintiff alleges that his Abend
24                  reversion resulted in all rights in the Story reverting to the
25                  Estate. However, this is a disputed legal issue [because] a
26                  grant of foreign . . . rights is not subject to an Abend reversion.
27     (Dkt. 20, Page ID 523:16-18 (emphasis added).) Paramount thereby concedes the
28     purported “dispute” over 1958 “foreign” rights does not appear on the face of the

                                                    -15-                        Reply re Motion to Remand
     Case 2:20-cv-11470-SB-JPR Document 21 Filed 02/12/21 Page 16 of 19 Page ID #:739



 1     Complaint. To remedy that problem, Paramount attempts to “incorporate” the December
 2     10, 1990 letter (Exhibit A) and April 29, 2020 e-mail (Exhibit D), claiming they provide
 3     some evidence of this “dispute.” Yet, even if the Court were to consider all exhibits
 4     “incorporated,” they simply do not do the heavy lifting required for removal jurisdiction.
 5           First, Paramount is incorrect: the Complaint does not merely allege that the Capote
 6     Trust obtained “all” rights via the Stewart decision. In the 1991 Agreement, Paramount
 7     also agreed that the Capote Trust had the power to option “all” rights, e.g., had “all"
 8     those rights to give, whether “foreign” or otherwise. (Dkt. 1-2, Page ID 23:18-25-3.)
 9     Thus, Paramount places too much weight on the Complaint’s discussion of Stewart.
10     Those allegations form the backdrop for Paramount’s decision to enter into the 1991
11     Agreement in the first place, and nothing in the Complaint suggests that Stewart or any
12     leftover “foreign” rights continue to control in lieu of the 1991 Agreement.5
13           Second, the December 10, 1990 letter (Exhibit “A”) itself only briefly states the
14     Capote Trust’s position that it did in fact own “all” rights - including foreign rights. That
15     discussion does not supplant, and is consistent with, the allegations in the Complaint that
16     Paramount subsequently agreed to an option of “all” rights in the 1991 Agreement.
17           Third, the 1991 Agreement settled and resolved any dispute over foreign rights.
18     For example, the 1991 Agreement acknowledges that Stewart then expressly provides
19     that Paramount shall “obtain a transfer of the renewal rights” to “grant Paramount the
20     right to continue distribution of the Original Picture in the United States and throughout
21     the World in perpetuity.” (Dkt. 20-3, Page ID 567, par. 6 (emphasis added).) The “Grant
22

23           5
                 Paramount also mischaracterizes the Complaint by arguing that it contains
24     an admission whereby “Paramount’s reading of the 1991 Agreement ‘makes no sense’
       in light of Plaintiff’s (disputed) interpretation of the Abend reversion as resulting in
25
       Paramount losing all (as opposed to only domestic) rights in the Story.” (Dkt 20, Page
26     ID 528:25-28.) However, the Complaint, footnote 1, does not speak to Stewart or
27
       “foreign” rights; the “reversion” addressed is that “based upon Paramount’s failure
       to produce the new film” - which only speaks to the issue of Paramount’s loss of the
28     1991 rights as alleged in the Declaratory Relief action. (Dkt 1-2, Page ID 28:25-28.)

                                                    -16-                        Reply re Motion to Remand
     Case 2:20-cv-11470-SB-JPR Document 21 Filed 02/12/21 Page 17 of 19 Page ID #:740



 1     of Rights” section “confirms and conveys, grants and assigns all rights” and expressly
 2     extends to “foreign versions.” ” (Dkt. 20-3, Page ID 132, par. III(A) (emphasis added).)
 3     The term “territory” includes “foreign,” and the term “foreign” includes “all countries . . .
 4     and any other areas in the universe.” (Dkt. 20-3, Page ID 614, par. (M).) Paramount even
 5     agreed to pay the Capote Trust income from “foreign” territories and currencies. (Dkt.
 6     20-3, Page ID 630, section III, Page ID 643, par. VIII(D).) Paramount’s agreement to
 7     option and pay concedes that the Capote Trust could “transfer” or “grant” such rights.
 8            Fourth, and incredibly, Paramount selectively ignores that the 1991 Agreement
 9     settled the parties’ dispute about the effect of Capote’s death, and that Paramount, as part
10     of the settlement, also further waived its right to claim “foreign” or any other rights in
11     the Story except as set forth in the 1991 Agreement itself. (Dkt. 20-3, Page ID 568, par.
12     9) (intending to dispose of “all claims, demands, and causes of action arising by virtue of
13     the death of Capote prior to renewal”); Page ID 590, ¶ C (Paramount “releases, remits,
14     forever discharges . . . any and all claims . . . rights . . . controversies . . .”). Thus,
15     Paramount cannot make the “foreign” rights - much less interpretation of the “Copyright
16     Act” - an issue in this proceeding at all, because it has already waived those arguments.
17            Fifth, Paramount’s exhibits do not suggest that it has even made a contrary claim
18     concerning “foreign” rights since 1991. Paramount misdescribes the April 29, 2020 e-
19     mail (Exh. “D”) and its reference to “extrinsic evidence” and the “legal state of affairs.”
20     Nowhere in that document are “foreign” rights discussed. At best, the e-mail advocates
21     only that the pre-contract circumstances are relevant to interpret the option language of
22     the 1991 Agreement - not that the Copyright Act itself must be interpreted.
23            Sixth, Paramount mis-decribes Effects Assocs. v. Cohen, 817 F.2d 72, 73 (9th Cir.
24     1987). That court expressly recognized that the plaintiff sought “a remedy expressly
25     provided by the Copyright Act” by pleading “copyright infringement: ownership of the
26     copyright, copying by the defendant and distribution for exhibition.” (Id.) The court
27     instead held that a separate minuscule paragraph, alleging contract for fraud purposes,
28     did not transform infringement into breach of contract to cause a loss of jurisdiction.

                                                       -17-                          Reply re Motion to Remand
     Case 2:20-cv-11470-SB-JPR Document 21 Filed 02/12/21 Page 18 of 19 Page ID #:741



 1     Paramount’s out-of-context quote does not undermine that the opposite facts exist here -
 2     that the Complaint is based on state contract law, rather than Copyright infringement.
 3           Nothing in this case suggests that the Capote Trust must in any way rely on
 4     Stewart or the Copyright Act to interpret ownership rights under the 1991 Agreement.
 5     Paramount’s claim that the Capote Trust “erred” in its description of “foreign” rights
 6     under the “Copyright Act” misses the mark - that argument lapsed when Paramount
 7     signed the 1991 Agreement. Paramount’s “new” assertions concerning “foreign” rights
 8     are clearly barred by the 1991 Agreement’s waiver clauses. Those assertions cannot
 9     create removal jurisdiction. Rather, the Capote Trust’s requested determination of
10     ownership rights under the 1991 Agreement is, and will always be, a contract dispute.
11           D.     THE CAPOTE TRUST’S PRE-LITIGATION CORRESPONDENCE
12                  DOES NOT CONFER REMOVAL JURISDICTION.
13           Even if the Court were to “incorporate” Exhibit “C” into the Complaint (it should
14     not), that pre-litigation correspondence also does not confer removal jurisdiction. Case
15     law also rejects using pre-litigation “letters” to support removal. In Le v. Capital One
16     Auto Fin., 2018 U.S.Dist.LEXIS 187518, at *5 (N.D.Cal. 2018), the plaintiff’s letter
17     allegedly referenced 15 U.S.C § 1681. Even “assuming” (without ruling) that such letter
18     was “incorporated” into the complaint, the court held that “no similar reference is made
19     in the Complaint itself, and thus the letter has no bearing on what claims Plaintiff
20     ultimately decided to pursue.” (Id., at 5-6 (well-pleaded complaint rule applied; remand
21     granted); Wells Fargo Bank, N.A. v. Weber, 2015 U.S.Dist.LEXIS 117365, at *2-3
22     (E.D.Cal. 2015) (notice to vacate listing 12 U.S.C. § 5201 did not convert state unlawful
23     detainer claim into federal action); U.S. Bank Nat'l Ass'n v. Robinson, 2019
24     U.S.Dist.LEXIS 107230, at *1 (C.D.Cal. 2019) (similarly remanding).
25           Cohn v. Petsmart, Inc., 281 F.3d 837, 839 (9th Cir. 2002) is another case that is
26     readily distinguished. That a court may consider correspondence to establish the $75,000
27     amount in controversy is completely irrelevant to the issue at hand. See Chase v. Shop
28     'N Save Ware-house Foods, 110 F.3d 424, 427 (7th Cir. 1997) (rules against pleading

                                                   -18-                       Reply re Motion to Remand
     Case 2:20-cv-11470-SB-JPR Document 21 Filed 02/12/21 Page 19 of 19 Page ID #:742



 1     amounts in complaint may frustrate defendant’s ability to determine amount in
 2     controversy from complaint). No counter-veiling consideration applies to federal
 3     question jurisdiction, which is governed by stricter well-pleaded complaint rules.
 4           E.    SANCTIONS REMAIN WARRANTED.
 5           Paramount’s leading argument in its Notice of Removal was not supported, and it
 6     misstated the case holdings (see moving papers). Paramount then withdrew its leading
 7     argument in its Opposition (see above). Nevertheless, Paramount hopes to avoid
 8     sanctions – by asserting new mischaracterizations about those cases.
 9           First, it reframes Ho v. Pinsukanjana, 2018 U.S.Dist.LEXIS 89384 (N.D.Cal.
10     2018) as holding that a cross-complaint “could be relevant in determining the contractual
11     arrangement (or lack thereof).” (Dkt. 20, Page ID 543:22-25.) However, the Capote
12     Trust pointed out in its moving papers how Paramount’s first Ho quote was sourced from
13     Ho’s facts, and was not authority on the removal issue. Paramount’s attempt to “pivot” to
14     a different alleged relevant quote is worse, because that quote only concerned a motion
15     to strike where certain allegations were allegedly “improper and scandalous.” (Id. at *5.)
16     Nor do Paramount’s other “explanations” of the cases cited fare any better.
17                                       III. CONCLUSION
18           For all the foregoing reasons, Plaintiff respectfully requests this Court to enter an
19     Order remanding this action to the Los Angeles Superior Court forthwith.
20

21     Dated: February 12, 2021                  Edwin F. McPherson
                                                 Pierre B. Pine
22                                               McPHERSON LLP
23
                                                 By: /s/ Edwin F. McPherson
24                                                      EDWIN F. McPHERSON
                                                        Attorneys for Plaintiff
25

26

27

28


                                                   -19-                        Reply re Motion to Remand
